Title: To John Adams from Benjamin Thompson, 1 June 1800
From: Thompson, Benjamin
To: Adams, John



Sir,
Royal Institution, Albemarle Street, London, 1st June, 1800.

The Managers of the Royal Institution of Great Britain have directed me to transmit to the American Academy of Arts and Sciences the enclosed Prospectus; I have therefore the honour to forward the same to your Excellency, and to request that you would lay it, or cause it to be laid, before that learned and respectable Body.
I have likewise the honour, in conformity to the Instructions I have received, to request that the American Academy of Arts and Sciences may be assured of the sincere desire of the Managers of the Royal Institution of Great Britain to cultivate a friendly Correspondence with them, and to cooperate with them in all things that may contribute to the advancement of Science, and to the general Diffusion of the Knowledge of all such new and useful Discoveries and mechanical Improvements as may tend to increase the Enjoyments, and promote the Industry, Happiness, and Prosperity of Mankind.
I have the honour to be, with great Respect, / Your Excellency’s / most Obedient, / and most Humble Servant,

Rumford